16   CV 9s28 (AJN)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



LISA SNEAD,

                                        Plaintiff,

                        -against--

CITY OF NEV/ YORK, Police Officer GREGORY
LOBIANCO, Shield No. 31307; Police Officer
RICHARD HANSON, Shield No. 20219; Sergeant
ASA BARNES, Shield No. 2040;. and JOHN and
JANE DOE 3 THROUGH IO,

                                             Defendants



DEFENDANTSO MEMORANDUM OF LA\ry IN
OPPOSITION TO PLAINTIFF'S MOTION FOR
PARTIAL SUMMARY JUDGMENT


                ZACHARY IY. CARTER
       Corporation Counsel of the City of New York
            Attorneyþr Defendants
            100 Church Street
            New York, N.Y. 10007

            Of Counsel: Nana K. Sarpong
            Senior Counsel
            Tel: (212) 356-0827
                                  TABLE OF CONTENTS

PRELIMINARY STATEMENT            .                                                               1




STATEMENT OF FACTS....                                                                           I

                                                                                                 a
STANDARD OF REVIEW...                                                                          ..J


ARGUMENT                                                                                         4

  PLAINIFF'S DENIAL OF THE RIGHT TO FAIR TRIAL CLAIM FAILS AS A MATTER

  OF LAW..                                                                                      .4


  A. Plaintiff Cannot   Show That Any False Statement In her Criminal Complaint V/ould Have

      Been Likely to Influence a Jury's   Verdict.....                           .................4

  B   Plaintiff Cannot Establish That Any Alleged "Fabrication" of Evidence Caused her A

      Deprivation of   Liberty......                                                   ......12

  C There is   No Evidence that Officer LoBianco Made Any False Statement Knowingly and

  Intentionally, or With Reckless Disregard For the Truth                                      t4

CONCLUSION                                                                                     16
                                   TABLB OF   ]THORITIF],S

                                                                            Page(s)

Cases

Allen v. Coughlin,
   64 F.3d 77 (2d Cir. 1995)                                                          6


Ashley v. City of New York,
    14 CV 5559,2017 U.S. Dist. LEXIS 59201 (E.D.N.Y. Apr. 17. 2017)              15,16

Harris v. City of New York,
   2017 U.S. Dist. LEXIS206923 at*23-24                                             15


Hicks v. Marchman,
    17 CV 615,2018 U.S. App. LEXIS 366 (2d. Cir. Jan.2,2018)                7,8,    74


Higginbotham v. Sylvester,
    14 CV 8549,2016 U.S. Dist. LEXIS 151997 (S.D.N.Y. Nov. 2, 2016)                   6

Hoyos v. City of New York,
   999 F. Supp. 2d 37 s (E.D.N.Y. 2013)                                   15,16,17

People v. Bothwell,
   261 A.D.2d 232 G\r.Y. App. Div. lst Dept. 1999)                         ...passrm

Poventud v. City of New York,
   7s0 F.3d 12r (2d. Cir.2014) ....                                                   7


Ricciuti v. N.Y. City Transit Auth.,
    124F.3d t23 (2d. Cir.1997) ..                                                 ...17

Swartz v. Insogna,
   704 F .3d 105 (2d. Cir. 2013)                                                  ...1 5


Thomas v. City of New York,
   No.05 CY 6449 (LTSXTHK),2008 U.S. Dist. LEXIS 61555 (S.D.N.Y. Aug.
    12,2008)                                                                      9,13

Torres v. Cíty of New York,
    16 CV 6779,2017 U.S. Dist. LEXIS 158883 (E.D.N.Y. SepI.27,2017)     .....7, 16,77

UniÍed SÍates v. Davis,
    1 1 1 F. Supp. 3d 323 (E.D.N.Y. 2015)                                             9


Unitetl Stutes v. Diaz,
   854 F.3d 197 (2d. Cir.2017)                                               .   10, l3
United States v. Fernandez-Antonia,
    278F.3d 150 (2d Cir.2002)......,                                       10

United States v. Lopez,
    321 F . App'x 65 (2d. Cir. 2009)                                 12,13

United States v. McManus,
    l2 CR 356,2012 U.S. Dist. LEXIS 115770 (S.D.N.Y. Aug. 10,2012)     .18

Unired States v. Ortiz-Gonzalbo,
    1997 U.S. App. LEXIS 34517, at*7 (2d. Cir. Dec. 9, 1997)         77,78

United States v. Rodriguez,
    368 F. App'x 178 (2d. Cir. 2010)                                  8,   13


Zahrey v. Coffey,
    22r F.3d342 (2d Cir. 2000)                                       7, 16

Statutes

42 U.S.C. $$ 1983 and 1988                                                  4

New York City Administrative Code $ 10-125(c)       ..                9,12

New York's Criminal Procedure Law $ 140...........                         11


Rules

FEo. R. Crv. P. 56(c).........                                              6

Fpn. R. Crv. Pnoc. 56.............                                          4

Local Civil Rule 56.1...                                                    5




                                               ll
                                  PRELIMINARY STATEMENT

                Plaintiff brings this action pursuant to 42 U.S.C. $$ 1983 and 1988, alleging

violations of her constitutional rights and rights pursuant to the Administrative Code of the City

of New York. On January 22,2078, plaintiff moved for partial summary judgment pursuant to

Fpo. R. CIv. Pnoc. 56. (Docket Entries      64,65,66,67) Plaintiffls Amended Complaint ("4C")

contains seven causes of action, stemming from her arrest on June 24,2015, pursuant to which

she was prosecuted for resisting arrest, disorderly conduct, and violation of New York City

Administrative Code $ 10-125(b), the City's "open container" law. (See Declaration of Gabriel

P. Harvis in Support of Plaintifls Motion for Summary Judgment, dated 112212018 ("Harvis

Decl."), Exhibit 2, Criminal Complaint, p. 1; New York City Administrative Code ("N.Y.4.C.")

$ 10-125(b)). Plaintiff has only moved for summary judgment as to one cause of action, "Denial

of Constitutional Right to Fair Trial," based on the alleged creation of "false evidence" by the

individual defendants against her. (See AC at tlfl 46-50; Memorandum of Law in Support of

Plaintiffls Motion for Partial Summary Judgment ("P1. Memo.") at TT3-4) As set forth herein,

plaintiff s denial of the right to a fair trial claim fails   as a matter   of law, as plaintiff has not, and

simply cannot, establish all the requisite elements           of   such a claim and as such, summary

judgment for plaintiff on this claim is not warranted. Specifically, plaintiff cannot show that any

false statement included in her criminal complaint would have been likely to influence a jury's

verdict, or that such statement was the proximate cause of a deprivation of liberty.

                Accordingly, plaintiffls motion for partial summary judgment should be denied in

its entirety.

                                      STATEMENT OF FACTS

                On the evening of June 24, 2015, NYPD Officers LoBianco and Hanson were

assigned to Impact Duty within the 32 Precinct, and were patrolling            in an unmarked car together

                                                     I
with their supervisor, Impact        Sergeant   Barnes. (Defendants' Statement of               Counter-Facts

Pursuant to Local   Civil Rule 56.1 ("Defs. 56.1") at fl 1) As the three officers were traveling

westbound on West 145 Street from Seventh Avenue, one of them noticed a female pedestrian,

later identified as plaintiff, "drinking an open container          of alcohol." (ld. at \2)           Officer

LoBianco looked out of his window and observed plaintiff holding in her hand an open can of

alcohol "in a brown paper bag with the top portion of the can sticking out of the brown paper

bag." (Defs. 56.1   at   fl3) At least the top half, if not the majority, of the can was sticking        out of

the paper bag displaying the name of the alcohol. (Id. at       fl4) From his training      and experience as

an impact officer, Officer LoBianco recognized the can as a raspberry-flavored Bud Light

alcoholic beverage called "Raz-Ber-Rita." (Id. at       fl5)   Sergeant Barnes was also able to observe

from his vantage point inside the vehicle that plaintiff was "[d]rinking an open container of

alcohol." (ld. at 16) Sergeant Barnes was also able to discern that plaintiff was consuming an

alcoholic beverage, a "mixed Bud Light," with the flavor printed on the can and the "Bud Light"

symbol on the top of the can. (ld. atflT)

               Upon sharing their observations, the officers drew up near plaintiff and exited the

vehicle. (1d at fl8) Plaintiff was still holding the open container of alcohol at the time the

offìcers exited their vehicle and approached her. (Id. at        19) Once he exited         the police vehicle,

Officer Hanson, who had not previously made any observations of plaintiff from the                         car,

observed the label on the can plaintiff was holding and also saw that plaintiff was holding an

open container of alcohol. (ld. at fl10) Upon exiting the vehicle, Officer LoBianco was able to

confirm that his recognition of the "Bud Light Raz-Ber-Rita" from the vehicle was correct, and

that this was the open alcoholic beverage that plaintiff held in her hand.     (1c1.   at   fll1)




                                                    2
               As the Officers moved toward plaintiff, plaintiff             approached them, yelling

expletives and stating "you don't know who the Fuck         I am." (ld. at \12)     When the officers

attempted to inquire if plaintiff was drinking alcohol and asked to see the open container plaintiff

was carrying, plaintiff threw the can to the ground. (Id. at        ll3)   When the can of "Bud Light

Raz-Ber-Rita" hit the ground, it rolled out of the brown paper bag and was fully exposed, and

liquid poured out of it, producing an odor of alcohol. (Id. at IT 14, 15) An odor of alcohol

emanated from plaintiff as   well. (Id. at 116)       On the following day, June 25, 2015, Officer

LoBianco signed     a criminal complaint swearing that "[plaintiff]          possessed   with intent to

consume an open container containing an alcoholic beverage in a public place, other than a block

party, feast and similar function for which a permit had been obtained . . . ." (Id.     atfl7)
                                    STANDARD OF REVIEW

               Summary judgment "should be rendered            if   the pleadings, the discovery    and

disclosure materials on file, and any affidavits show that there is no genuine issue as to any

material fact and that the movant is entitled to judgment as a matter of         law."   FEo. R. Ctv. P.

56(c). "A fact is material if it might affect the outcome of the suit under the governing law,'

meaning that 'the evidence      is such that a reasonable jury could return a verdict for            the

nonmoving party."' Higginbotham v. Sylvester, 74 CY 8549 (PKC),2016 U.S. Dist. LEXIS

151997, aL *5-6 (S.D.N.Y. Nov. 2, 2016) (quoting Anderson v. Liberty Lobby. lnc.,477 U.S.

242,248 (1986)). In considering a summary judgment motion, the Court must "view                      the

evidence in the light most favorable to the non-moving pafiy and draw all reasonable inferences

in its favor, and may grant summary judgment only when no reasonable trier of fact could find in

favor of the nonmoving party." Allen v. Coughlin,64 F.3d 17,79 (2d Cir. 1995) (internal

citation and quotations omitted).



                                                  J
                                                 ARGUMENT

I.      PLAINTIFF'S DENIAL OF THE RIGHT TO A FAIR TRIAL CLAIM FAILS AS
        A MATTBR OF LA\ry

                  To state a claim for denial of the right to a fair trial based on alleged fabrication of

evidence, "a plaintiff must plausibly allege that investigating offtcers fabricated information that

was likely to influence a jury's verdict, forwarded that information to prosecutors, and that the

plaintiff suffered a deprivation of life, liberty, or property       as a   result." Hicks v. Marchman, I7

CV 615, 2018 U.S. App. LEXIS 366, at*7-2 (2d. Cir. Jan.2,2018). The manufacture of false

evidence,   "in   and    of itself,"   does not impair anyone's liberty, and therefore does not impair

                                                                                  ooTherefore,
anyone's constitutional right. Zahrey v. Coffey,22l F.3d 342, 348 (2d Cir. 2000).

to have a cognizable claim for the denial of the right to a fair trial, a plaintiff must establish        a


causal connection between the fabricated evidence and his deprivation of            liberty." Torres v. City

of New York,76 CV 6719 (BMC),2017 U.S. Dist. LEXIS 158883, at *13 (E.D.N.Y. Sept.27,

2017). See also Poventudv. City of New York,l50 F.3d 121, 158-59 (2d. Cir.2014) ("In all                   $


1983 cases, the plaintiff must prove that the defendant's action was a proximate cause of the

plaintiff s injury.").

                  Here, plaintiff has not, and cannot, establish such causation, and thus her claim

fails as a matter of law. Neither can plaintiff show that any false information included in her

criminal complaint would have been "likely to influence          a   jury's verdict," and her claim fails on

this ground as well. Hicks,201 8 U.S. App. LEXIS 366, at *1-2.

A.      Plaintiff Cannot Show That Any False Statement In Her Criminal Complaint
        Would Have Been Likely to Influence a Jury's Verdict

                  Prosecution for a violation of N.Y.A.C.$ l0-125(b) does not require evidence            of

drinking alcohol from an open container in public. This statute holds: "No person shall drink or

consume an alcoholic beverage, or possess, with intent to drink or consume, an open container

                                                        4
containing an alcoholic beverage in any public place excep| at a block party, feast or similar

function for which a permit has been obtained." N.Y.A.C. $ 10-125(b) (emphasis added). As

there was ample evidence, observed by all three defendant Officers, that plaintiff possessed an

open container of alcohol in a public place, plaintiff cannot show that her prosecution under this

statute would have been any different without Officer LoBianco's statement                    in the criminal

complaint that he had observed plaintiff "drinking" alcohol in public. Likewise, in light of the

independent evidence establishing that plaintiff possessed an open container                 of alcohol in      a


public place, plaintiff certainly cannot demonstrate that Officer LoBianco's statement alone

would have been "likely to influence       a   jury's verdict" on plaintiff   s   guilt or innocence   as   to her

violation of N.Y.A.C. $ 10-125(b). Hicks,2018 U.S. App. LEXIS 366, at*l-2.

1.     Plaintiffs Prosecution For a Violation of N.Y.A.C. $ 10-125(b) Did Not Require
       Evidence of Her Drinking From An Open Container Of Alcohol

               Even   if   true that Officer LoBianco never observed plaintiff drinking from the

open container   of alcohol that    she was found to be holding, probable cause               still existed     to

prosecute plaintiff pursuant to N.Y.A.C. $ 10-125(b). As established above, the statute prohibits

not only consumption of alcohol in a public place, but it also forbids simply possessing an open

container of alcohol where "intent to drink or consume" the same is found. N.Y.A.C. $ 10-

125(b). "The   statute        .creates   a rebuttable presumption that anyone            possessing an open

container of alcohol intends to consume          it."   People v. Bothwell,267 A.D.2d 232,233 (N.Y.

App. Div. 1st Dept. 1999) (citing N.Y.A.C. $ l0-125(c)). See also United States v. Rodriguez,

368 F. App'" 178, 179 (2d. Cir. 2010) (affirming that probable cause existed to arrest plaintiff,

when plaintiff attempted to leave the lobby of a residential building with an open container of

liquor in his hand, because "as such, he was about to violate the New York City Adrninistrative

Code," citing to N.Y.A.C. $ 10-125(b)-(c) for the fact that a rebuttable presumption arises that a


                                                        5
person intends to consume the beverage when he is found in possession of an open container              of

alcohol in a public place); Unired States v. Davis, 1 I 1 F. Supp. 3d 323,332 (E.D.N .Y .2015)         ("4

rebuttable presumption that a person is in violation of [N.Y.A.C. $ 10-125(b)] arises when a

person possesses an open container containing an alcoholic beverage in a public place. Id. $ l0-

125(c))'); Thomas v. City of New Iorfr, No. 05 CV 6449 (LTSXTHK), 2008 U.S. Dist. LEXIS

61555 (S.D.N.Y. Au1.72,2008) ("New York City Administrative Code $$ 10-125(b) and (c)

provide that 'no person shall     .     . possess, with intent to drink or consume, an open container

containing an alcoholic beverage          in any public place' and that the possession of an open
container   of alcohol   creates a rebuttable presumption         of intent to   consume the contents in

violation of that section."). Therefore, by simply holding an open container of alcohol in her

hand, plaintiff was subject to a rebuttable presumption that she intended to consume the alcohol

she was holding, thus violating   N.Y.A.C. $ 10-125(b).

                Here, Officer LoBianco and Sergeant Barnes both recognizedthe can in plaintiffls

hand as an alcoholic beverage from inside their vehicle         - specifically, both officers knew it to be
a fruit-flavored Bud    Light alcoholic drink. (Defs. 56.1 at IT5,      7)   Once the officers exited their

vehicle, Off,rcer Hanson was also able to discern from the label on the can that plaintiff was

holding that   it   was indeed an alcoholic beverage. (ld. at T         10) As the ofÍicers    approached

plaintiff, Offrcer LoBianco was able to confirm that plaintiff was holding what he                     had

recognized from the road       by its distinctive, colored can - a "Raz-Ber-Rita," an alcoholic

beverage manufactured by Bud          Liglit. ( Id.   atflll)
                As all three officers observed plaintiff possessing in a public place an              open

container of an alcoholic beverage. probable cause existed to prosecute plaintiff for a violation        of

N.Y.A.C. $ 10-125(b), even though Officer LoBianco did not witness plaintiff drinking from the



                                                          6
container. See, for example, the recent case of United States v. Diaz, 854 F.3d 197 (2d. Cir.

2017), in which the arresting officer observed the suspect with an unmarked cup in his hand in

the stairwell of an apartment building. To be clear, in that case the officer did not observe the

suspect drinking from the cup, from which the officer detected the odor of alcohol; instead the

officer simply observed the suspect holding the cup in his hand. Diaz, 854 F.3d at 199. In

preparing to issue the suspect a summons for possessing an open container of alcohol in public,

the officer asked the suspect to stand and observed a fìrearm on the suspect's person.        Id.   The

suspect was ultimately convicted and appealed, arguing that the discovery of the gun should have

been suppressed because the stairwell of an apartment building does not constitute a "public

place," and thus probable cause was lacking for his amest for the open container violation.     Id.    at

199-200. The Second Circuit held that the law as to building stairwells was unclear, and thus

any mistake on the officer's part about the stairwell being "public" was reasonable. Id. at 204-

205. Thus, the officer was entitled to qualified immunity for suspect's arrests for the open
container and the firearm, having had probable cause to believe the suspect had violated the

City's open container ordinance. Id. at205.

               Additionally, as "when interpreting state statutes federal courts defer to           state

courts' interpretation of their own statutes,"   it is worth   taking note of the influenlial Bothwell

decision by the New York Supreme Court, Appellate Division, First Department. United State,ç

v. Fernandez-Antonia, 278 F.3d 150, 1 62 (2d Cir. 2Q02); Bothwell, 261 A.D.2d 232. Bothwell

contains facts similar to the instant case. There, police officers patrolling in a vehicle spotted a

suspect among a group of men gathered on the sidewalk, holding a brown paper bag containing a

partially-exposed, open green bottle with a white label, which an officer believed to be an

alcoholic beverage.    Id.   Upon viewing the ofîicers, the group dispelsed. and the          suspect




                                                   7
abandoned the bottle and paper bag on the ground, immediately entering a nearby luncheonette.

Id. As the officers    approached the site where the group had been, one of officers noticed that the

bottle on the ground was a Heinekin beer bottle; however, the officer did not stop to note

whether the bottle contained any liquid or    if it was empty. Id. The officers followed the suspect

into the luncheonette, intending to summons him for a violation of N.Y.A.C. $ 10-125(b). Once

inside the luncheonette, however, the suspect refused to comply with the officers' orders to exit

the establishment with them and after the officers grabbed the suspect's arms to escort him out,

35 baggies of cocaine    fell from the suspect's clenched hands to the ground. Id. at232-233.

                   The suppression court concluded that the officer had only seen the          suspect

"holding" the beer bottle: "[T]he police were not authorized to arrest defendant for   a   violation of

the Open Container Law because they did not see him drinking beer from the bottle and never

ascertained   if   the bottle contained beer or was empty." Id. at 233. The Appellate Division,

however, reversed, first issuing a reminder that "reasonable cause" as used in New York's

Criminal Procedure Law at $ 140 is the equivalent of "probable cause," "i.e., information which

would lead a reasonable person who possess[ed] the same expertise as the officer to conclude,

under the circumstances, that a crime is being or was committed. Probable cause (or in this case,

reasonable cause) does not require proof to warrant a conviction." Bothwell,267 A.D.2d at 234

(quoting People v McRay,5l NY2d 594, 602 G\f.Y. Ct. App. 1980)). The Appellate Division

then held that the suppression courl "applied the wrong standard," evaluating sufficiency of the

evidence   to convict rather than "the reasonableness of the police conduct." Bothwell,            261

A.D.2d al 234. The Appellate Division held that the officer, "a trained officer on specific

assignment    to police quality of life offenses," had a    reasonable belief that the suspect was

consuming alcohol in public. Id. at234-235. This was based on the officer's observation of the



                                                   8
concealment of the container in the paper bag, which to the court suggested               it was an alcoholic

beveragel; and "the manner in which [the suspect] held                 it in front of him while   engaged in

conversation suggested the bottle was not empty."              Id. The Appellate   Division went so far as to

hold, "[e]ven   if the fHeineken] bottle were empty, it           was reasonable to infer that fthe suspect]

had just finished consuming             it." Id.   Thus, based on the totality of the circumstances, the

Appellate Division found that the arresting officer had "reasonable cause" to believe the suspect

had violated   N.Y.A.C. $ 10-125(b). Id.

                Plaintiffs assertion that "[t]here is simply no fact more vital to adjudicating

criminal liability for the violation of drinking in public than whether the suspect was in fact

drinking," misses the point. (See Pl. Memo at            p.7)    As an initial matter, plaintiff misstates the

law. As established     above, the statute under which         plaintiff was charged, N.Y.A.C. $ 10-125(b),

prohibits not only public consumption of alcohol, but also possession with intent to consume,                 a


rebuttable presumption      of such intent being        created by the statute at N.Y.A.C.       $   10-125(c).

(Defs. 56.1 at fl   l0) Plaintiffls      reliance on United States v. Lopez, 321 F. App'x 65, 67 (2d. Cir.

2009) is likewise misplaced. (Pl. Memo. at p.           7)   Further, plaintiff mischaracterizes the case with

her parenthetical describing the case as "treating as principally relevant the issue of whether a

suspect was drinking in analysis of seizure based on N.Y.A.C. $ l0-125(b)."                  Id. In fact, the
Lopez court delineated the arresting officers'observation of plaintiff Lopez drinking as but one

of several factors that gave rise to reasonable suspicion fhaT.Lopez was violating N.Y.A.C. $ l0-

125(b). See Lopez,321       F   .   App'x aI 67 . The court also noted the facts that: (i) Lopez was outside

of a bar; (ii) it was 4:00 a.m.; (iii) the liquid in Lopez's cup appeared to be beer; (iv) Lopez was



    lWilhehnina Forbes, non-party witness,
                             a                    observed that, at the time the officers stopped
plaintiff, plaintiff was drinking something frorn a brown paper bag. (Defs' 56.1 at fl l8)


                                                         9
unsteady on his feet; and (v) when the officers approached Lopez, they could smell alcohol on

his breath. 1d

                    In the instant case, plaintiff dispelled any possible doubt as to the contents of the

can she was holding the instant that she threw the can onto the ground. (See Defs. 56.1 at fl13)

When the can of Bud Light "Raz-Ber-Rita" hit the ground, it rolled all the way out of the paper

bag in which plaintiff had been partially concealing           it   and became    fully exposed. (ld. at 114)

Officer LoBianco observed liquid pouring out of the can, confirming that plaintiff had not been

holding an empty container. (ld. at         1T   15)'   The liquid spilling from the Bud Light "Raz-Ber-

Rita" can gave off an odor of alcohol. (Id         )    Additionally, Officers Hanson and LoBianco both

detected an odor of alcohol emanating from the           plaintiff herself. (1d   at   u 16)

                    Given the totality of the circumstances, probable cause existed to prosecute

plaintiff for   a   violation of N.Y.A.C. $ 10-125(b), or as set forth in the criminal charging affidavit

that Officer LoBianco signed on June 25,2015, the fact that "fplaintiff possessed with intent to

consume an open container containing an alcoholic beverage in a public place, other than a block

party, feast and similar function for which a permit had been obtained . . .              ." (Defs. 56.1 at fl 13)
The fact that Officer LoBianco never observed plaintiff take a drink from the can of Bud Light

"Raz-Ber-Rita" is immaterial to plaintifÏs prosecution under both N.Y.A.C. $ 10-125(b) and

controlling case law. See, e.g., Diaz, 854 F .3d 197; Rodriguez,368 F. App'x 178; Thomas, 2008

U.S. Dist. LEXIS 61555 at *10; Bothwell,26l A.D.2d232.


2
  Significantly, as mentioned above, certain New York State and Federal courts have held that
even possession of an empty container of alcohol in a public place is sufficient to establish
probable cause for a violation of N.Y.A.C. $ 10-125(b), holding that, "[e]ven if the bottle were
empty, it was reasonable to infèr that tlie defendant has just finished consuming it." Thomas,
2008 U.S. Dist. LEXIS 61555 at *10 (citing Bothv,ell,26l A.D.2d232,234-35).




                                                         10
)       Plaintiff Cannot Show That Any False Statement In Her Criminal Complaint
        Would Have Been Likely to Influence a Jury's Verdict

               In light of the above, plaintiff has not, and simply cannot, establish that any false

statement in her criminal complaint would have been "likely to influence a jury's verdict." See

Hicks,2018U.S.App.LEXIS366, at*l-2 (tostateaclaimfordenialoftherighttoafairtrial

based on alleged fabrication      of evidence, "a plaintiff must plausibly allege that investigating

officers fabricated information that was likely to influence a jury's verdict . . . .") (emphasis

added). Because plaintiff s criminal complaint explicitly charged her only with possession "with

intent to consume an open container containing an alcoholic beverage in a public place," and it

did not charge her with consumption of alcohol from an open container in public, any false

statement   in her criminal complaint         regarding Officer LoBianco's observation          of plaintiff
"drinking" from an open container was immaterial to her prosecution. (See Criminal Complaint,

Harvis Decl., Exhibit 2, p.    1) Even if    the prosecutor had credited Officer LoBianco's statement

to this effect, it would have had no impact on plaintifls prosecution as, regardless of whether

plaintiff was observed drinking from the open container of alcohol or not, her simple act in

possessing an open container      of alcohol still constituted a violation of the same statute. See

N.Y.A.C. $ l0-125(b). Similarly, even if Officer LoBianco's statement that he had observed

plaintiff drinking from the can of alcohol were to have reached a jury, it would not be likely to

have influenced a jury's decision as to whether plaintiff violated N.Y.A.C. $ 10-125(b), in light

of the overwhelming evidence that plaintiff possessed with intent to consume an open container

of alcohol in a public place, in violation of the same statute,

               Plaintiff   s denial   of the right to a fair trial claim thus fails on this ground alone.




                                                      l1
B.       Plaintiff Cannot Establish That Any Alleged 'oFabrication" of Evidence Caused Her
         A Deprivation of Liberty

                 Finally, plaintiff cannot establish that any false statement           in her criminal
complaint proximately caused her a deprivation of liberty. "Although fabricated evidence need

not be admissible to form the basis of a Section 1983 claim, it must be material; that is, it must

proximately cause plaintiff to suffer a deprivation of liberty." Ashley v. City of New York,14 CY

5559 (NGG),2017 U.S. Dist. LEXIS 59201, at *27-22 (E.D.N.Y. Apr. 17. 2017) (collecting

cases). "This raises the question of whether plaintiff would have suffered the same deprivation

of liberty 'in light of other inculpatory evidence, untainted by the misconduct of defendants."'

Id. (citation omitted). The fabrication must also have caused "some'fuither deprivation'beyond

the deprivation wholly attributable to his unlawful arrest. For example, fabricated evidence may

cause    a   further deprivation   if it    adversely informs        a   prosecutor's charging and bail

determinations." Harris v. City of New York,2017 U.S. Dist. LEXIS 206923 at *23-24 (citing

Ganekv. Leibowitz,814F.3d73,9l (2d. Cir. 2017); Zahrey,22l F.3d at                350). See also Hoyos

v. City of New York, 999 F. Supp. 2d       37   5,394 (E.D.N .Y . 2013) ("[W]here independent probable

cause exists for the prosecution, plaintiff must show that the misconduct caused a deprivation

above and beyond the fact of the prosecution itself, such as more serious charges or a longer

period of detention.")

                 In the instant case, plaintiffls deprivation of liberly (in the form of post-arrest

detainment and multiple ensuing court appearances prior to dismissal of all criminal charges)3

would be no different with or without Offìcer LoBianco's statement in plaintiffs criminal

complaint that he had observed plaintiff drinking from an open container of alcohol in public,       as


drinking is not a necessary element to prosecute a violation pursuant to N.Y.A.C. S l0-125(b),

3
    See Svt,anz v. Insognq,704 F.3d 105, I      l2 (2d. Cir. 2013)

                                                       12
under which plaintiff was charged. There existed ample inculpatory evidence, "untainted by the

misconduct    of the defendants" to support plaintiff s prosecution under that same statute for

possession   with intent to consume an open container of alcohol in public.    See Ashley, 2017 U.S.


Dist. LEXIS    59201   , at *21-22. Thus, plaintiff cannot establish that it was solely as a result of

Officer LoBianco's statement in the criminal complaint that he had observed plaintiff drinking

alcohol in public that she was deprived of her liberty by undergoing prosecution pursuant to

N.Y.A.C. $ l0-12s(b).

                Given that independent, probable cause existed           for plaintiffs prosecution
pursuant to N.Y.A.C. $ i0-125(b), plaintiff cannot show that the presence of Officer LoBianco's

statement regarding     plaintiff drinking alcohol in public in her criminal complaint "caused        a


deprivation above and beyond the fact of the prosecution itself, such as more serious charges or a

longer period of detention." Hoyos, 999 F. Supp. 2d at 394. Plaintiff was charged pursuant to

the same statute and there is no evidence that she was prosecuted any differently for possession

with intent to consume alcohol in public (which is, after all, the clause of N.Y.A.C. $ 10-125(b)

explicitly delineated on her criminal complaint) than she would have been for public

consumption of alcohol pursuant to N.Y.A.C.         $ l0-125(b).   (See Criminal Complaint, Harvis

Decl., Exhibit 2,p.1)

                In a recent case, the Eastern District noted that "fi]mportantly, and unlike the law

with respect to malicious prosecution claims. the Second Circuit has held that the existence of

probable cause to arrest and prosecute is not a complete defense to a fair trial   claim."   Torues   v.


City of New York,20l7 U.S. Dist. LEXIS 158883, at *14 (citing Ricciuri v. N.Y. City Transit

Attlh.,l24F.3d 123,130 (2d. Cir. 1997)). However,the Torres court also cited Zahrey for           the

proposition that "a plaintiff must sliow causation between the alleged fabricated evidence and a



                                                   13
plaintiffls deprivation of liberty." Torres,2017 U.S. Dist. LEXIS 158883, at x14; Zahrey,22l

F.3d at 335. The courl then stated,     "It is at the intersection of these two cases that I find that
plaintifß have no claim for a violation of their right to a fair trial." Torres,2017 U.S. Dist.

LEXIS 158883, aT *I4. The Tone,s court distinguished Ricciuti, in which the police officer

defendants allegedly deprived plaintifß      of the right to a fair trial "by fabricating    evidence,

including a confession, concerning the circumstances of an alleged assault, and as a direct

consequence of the fabricated evidence, the plaintiffs were charged with a much more serious

crime .   .. ." Id. at* 15 (emphasis in original). In Torues, "unlike   inRiccuiti, plaintiffs have not

and cannot raise an issue of fact as to whether the purported fabrications led them to be charged

with more serious crimes or detained for a longer period of time." Id.

                 Such is the case here, in which plaintiff was to be charged pursuant to the same

statute whether or not there was evidence       of her drinking alcohol in public, in light of      the

overwhelming evidence that she possessed with intent to consume an open container of alcohol

in public. Therefore, plaintifls denial of the right to a fair trial claim also fails    as a matter   of

law, because plaintiff fails to establish that any allegedly "fabricated" evidence caused her          a


deprivation of liberty, particularly a deprivation "above and beyond the fact of the prosecution

itself." Hoyos, 999 F. Supp. 2d ar.394.

C.        There is No Bvidence That Offïcer LoBianco Made Any False Statement Knowingly
          and Intentionally, or With Reckless Disregard For The Truth

                 ln   United States v. Ortiz-Gonzalbo, the Second Circuit held that "a challenge to

the veracity lof a criminal complaint] would merit a hearing only         if   [the criminal defendant]

made a 'substantial showing' that the complaint contained a false statement that was necessary to

a finding of probable callse, and that the false statement was made by an officer knowingly

and intentionally, or with reckless disregard for the       truth."   Orriz-Gonzalbo,9l-1210,1997


                                                  14
U.S. App. LEXIS 34511, ar *7 (2d. Cir. Dec. 9, 1997) (emphasis added) (citing Franlrs                  v.


Delau,are,438 U.S. 154,155-56 (1978)). See also United States v. McManus, 12 CR 356 (JMF),

2012 U.S. Dist. LEXIS 115770,      at*l-8 (S.D.N.Y. Aug. 10,2012).

                In the instant   case, there   is no evidence that the statement contained in        the

criminal complaint that Officer LoBianco had "observed the defendant, in a public place, on the

sidewalk, drinking from an open Bud Light Rasberita         can      ." was anything more than a

mistake or an oversight in wording. (See Criminal Complaint, Harvis Decl., Exhibit 2, p. 1)

The fact that Officer LoBianco lacked knowing and willful intent to make a false statement in

plaintifls criminal complaint, or reckless disregard for the truth in doing   so, is further evidenced

by the fact that, in setting forth the clause of N.Y.A.C. $ 10-125(b) that plaintiff was alleged to

have violated, Officer LoBianco alleged only that "[plaintiff] possessed with intent to consume

an open container containing an alcoholic beverage in a public place . . .   ." Id.   Officer LoBianco

did not include in plaintifls criminal complaint the first clause of N.Y.A.C. $ 10-125(b), stating

that "No person shall drink or consume an alcoholic beverage . . .in a public place         .   ."   Id.;

N.Y.A.C. $ l0-125(b). This is evidence that Offìcer LoBianco intended to aver support only for

the charge of plaintiff having possessed an open container of alcohol in public, and not for the

charge of   plaintiff having consumed alcohol from an open container in public.

                 Moreover, as discussed further, infi"a, lhe statement regarding Officer LoBianco

having observed plaintiff "drinking fi'om an open Bud Light Rasberita can" was not necessary to

support probable cause for   plaintifls prosecution for a violation of N.Y.A.C. $ l0-125(b). See

Ortiz-Gonzalbo, 1997 U.S. App. LEXIS 34511, at *7; McManus, 12 CR 356,2012 U.S. Dist.

LEXIS 115770, at *7-8. This is particr,rlarly so as the violation as delineated in plaintiffs

criminal complaint merely alleged possession of an open container of alcohol in public, with



                                                   1.5
intent to consume, and did not require evidence of plaintiff s drinking. (See Criminal Complaint,

Harvis Decl., Exhibit 2, p. 1)

               Thus, contrary to plaintifls claims, there is no evidence that Officer LoBianco

knowingly, willfully, or with reckless disregard for the truth included a false or fabricated

statement in plaintiffls criminal complaint.

                                         CONCLUSION

               For the foregoing reasons, defendants respectfully submit that plaintiffls motion

for partial summary judgment should be denied in its entirety, together with such costs, fees and

other further relief as the Court deems just and proper.

Dated          New York, New York
               February 5,2018

                                               ZACHARY W. CARTER
                                               Corporation Counsel of the City of New York
                                               Attorneyþr Defendants

                                               By:         lål
                                                      NANA K. SARPONG
                                                      Senior Counsel


TO      VIA ECF
        Gabriel P. Harvis, Esq.
        Barre Fett, Esq.
        Harvis & Fett LLP
        Attorneys for P laintiff
        305 Broadw ay, l4't'Floor
        New York, New York 10007




                                                 16
